Lumpkin, P. J.
1. When a judge, though not requested so to do, puts his charge in writing and orders it filed, it becomes apart of the record; and where the same is not specified in the bill of exceptions as material to a *590clear understanding of the errors complained of, a transcript of either the whole charge, or any pertinent portion thereof, may be brought to this court at the instance of the defendant in error.
Argued June 25,
Decided August 4, 1897.
Equitable petition. Before Judge Milner. Catoosa superior ■court. August term, 1896.
R. J. & J. Me Gamy, E. J. Kiker and W R. Rankin, for plaintiff.
W. H. Dabney and O. N. Starr, for defendants.
■2. The charges complained of, when considered in connection with all the instructions given upon the points to which these charges relate, were not erroneous; and the evidence warranted the verdict.

Judgment affirmed.


All the Justices concurring.